NET        GENE
                                 EXAS




Hon. Coke R. Stevenson, Jr.    Opinion No. M-61
Administrator
State Liquor Control Board     Re: Whether the State Build-
Sam Houston State Office Bldg.      lng Commlsslon can enter
Austin, Texas 78711                 into a legally binding
                                    contract with a contractor
                                    for constructionof a
                                    collection station, 'when
                                    constructionthereof Is
                                    to commence prior to the
                                    constructionsite being
                                    transferredby Mexico to
                                    the United States under
Dear Mr. Stevenson:                 existing agreements.
          In your recent letter, you Informed the Attorney
General's Office that the State Building C~lsslon desires
to enter Into a~contract prior to the end of the 1966-67,fiscal
year for constructionof a collection station for collecting
taxes on liquors Imported Into this State at the Cordova
Crossing, El Paso, Texas; that the,land upon which the collec-
tion station la to be located, although scheduled to be trans-
ferred to the United States on or about September 1, 1967,
under the Chamlzal Agreement, la presently within the boundaries
and jurisdictionof Mexico. Correspondenceattached to the
aforementionedletter reflects that the revenue collection
station Is to be located on United States Government land under
an agreement between the Texas Liquor Control Board and the
General Services AdmInIstration.
          You have requested an opinion as to whether the State
of Texas may enter Into a legally binding constrmctloncontract
fdr such collection statlon~~.beSore
                                   title to said land has actual-
ly vested In the United States.
          The State ,BulldlngCommission la authorized by the
Constitution, "under such terms and conditions as are now or
may be hereafter provided by law,' to "acquirenecessary real
and personal property . . . build and equip buildings for State
purposes, and negotiate and make contracts necessyy to carry
out and effectuate the purposes herein mentioned. Article   III,
Section 51-b(c), Texas Constitution.




                       - 285 -
                                                   .




Hon. Coke R. Stevenson, Jr., page 2   (M-61)


          The Legislature,by virtue of similar provisions In
Section 3, Article 678m, Vernon's Civil Statutes, conferred ex-
press authority on the State Building Commlsslon as Sollows:
          "The Commission shall have the authority to
     promulgate such rules and regulationsas It deems
     proper for the effective administrationof this
     Act. Under such terms and conditionsas may be
     provided by law, the Commissionmay acquire neces-
     sary real and personal property, . . . build and
     equip buildings for State purposes, and make con-
     tracts necessary to carry out and effectuate the
     purposes herein mentioned In keeping wltQ appro-
     priations authorized by the Legislature.
          In that regard, you also Informed us In your afore-
mentioned letter that "the legislatureappropriatedmoney for
the constructionof a collectionbooth for the collectlon,of
taxes on llquorj Imported Into Texas at the Cordova Crossing In
El Paso, Texas.
          In pertinent part the InternationalBoundary and Water
Commission'sMinute No. 219, dated July 1.6, 1965, approved by
the United States and Mexican Governments,provides In Resolution
NO. 6, in part, as follows:
         “6 . In order that each Governmentmay oppor-
    tunely construct the new inspectionfacilities
    contiguous to the new bridges, the two Governments,
    as soon as practical conditionsmay permit, shall
    mutually make available to each other the lands
    now In their respective jurisdictionsthat may be
    required. For the constructionof the new inspec-
    tion facilities each Governmentmay make use of
    any competent public or private agencies in ac-
    cordance with the laws of Its country. In exe-
    cuting the constructionof new Inspection Saclll-
    ties, In the territory under the jurisdictionof
    the other country, each Government shall observe
    the laws of that country, with the exemptions and
    Sacllltles hereinafter stated:
          "(a) All materials, Implements,equipment
     and repair parts Intended for the construction
     shall be exempt from taxes relating to Imports
     and exports. For this purpose, each Section of
     the Commission shall furnish verificationcertl-
     flcatea covering all materials, Implements,equlp-
     ment and repalr parts Intended for the construction
                        - 286 -
    Hon. Coke R. Stevenson,Jr., page 3 (M-61)


         of such works.
              "(b) The personnel employed either directly
         or Indirectly on the constructionshall be per-
         mitted to pass freely from one country to the
         other for the purpose of going to and from the
         constructionsite, without any Immigrationre-
         strictions,passports, or labor requirements.
         For this purpose, each Section of the Commlasio~
         shall furnish adequate means of identification
         to the personnel empioyed by Its Government on
         the aforesaid works.
    Pursuant to this agreement, the Mexican Governmenthas set aside
    a certain portion of land at the Cordova Crossing for use by the
    United States Government In constructingInspectionfacllltles.
    In turn, the General Services Admlnlstratlonhas contractedwith
    the Texas Liquor Control Board to provide a portion of the said
    land for the constructionof a booth for the collection of taxes
    on liquors Imported Into Texas at the said Cordova Crossing. It
    can thus be seen that the State of Te%as is not taking title
    to the land In question, but Is utilizing It under a lease agree-
    ment with the United States Government.
              Based upon the aforesaid lease agreement with the
    General Services Administration,It Is the opinion of this of-
    fice that Article 678~11,Section 5, provides ample authority for
    the State Building Commlsslon to enter Into a valid contract,
    prior to September 1, 1967, for the constructionof a collection
    station In the furtheranceof valid State objectives,and the
    time of the passage of title to the U.S. Governmenthas no bear-
    ing on the question.
                           S U M M A R.3
              The State Bulldlng Commission can enter Into
         a valid contract, prior to September 1, 1967, for
         the constructionof a collection station for col-
         lecting taxes on liquors Imported Into this State
         at the Cordova Crossing, El Paso, Texas, although
         the constructionthereof Is to commence prior to
         the constructionsite being transferredby Mexico
         to the United States under the   amlzal Agreement.
                                      /IF


Y
                                          I.   .




Hon. Coke R. Stevenson,Jr.;'page &(Mdl)


Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Arthur Sandlln
John Reeves
Llnward Shivers
STAFF LEGAL ASSISTANT
A. J. Carubbl, Jr.




                        - 288 -